Citation Nr: 0330941	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  98-06 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim of service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had active service from May 1948 to November 
1952. 

This matter comes before the Board on appeal from a February 
1998 rating decision by which the RO denied the veteran's 
application to reopen a claim of service connection for 
hearing loss.  The veteran appealed the decision and the 
Board denied the appeal by a decision dated in October 1998.  
Subsequently, the veteran requested reconsideration of the 
Board's decision.  In July 1999 the Vice Chairman of the 
Board denied that request.  

The veteran appealed the Board's October 1998 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  By order dated in March 2001, the Court remanded 
the matter for readjudication in light of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  

The Board remanded this matter to the RO in September 2001 
for the RO to review and readjudicate the veteran's claim in 
light of the VCAA.  By a supplemental statement of the case 
dated in January 2002, the RO continued the denial of the 
application to reopen.  

In July 2002, the Board denied the veteran's application to 
reopen the claim of service connection for hearing loss.  
The veteran appealed the Board's decision and the Court 
ordered that a Joint Motion to Remand be granted.  The Board 
decision was vacated.  The crux of the argument in the Joint 
Motion to Remand is that the July 2002 Board decision did 
not adequately explain the Board's conclusion that the duty 
to notify the veteran under VCAA had been satisfied.  
Specifically, the Joint Motion contended that the Board 
decision did not adequately explain how the requirement that 
VA notify the veteran of the evidence needed and as to the 
evidentiary production obligations had been satisfied.  
Additionally, the Joint Motion noted that the Board decision 
did not discuss how any of the procedures or documents it 
referenced, or any other documents in evidence satisfied the 
38 U.S.C.A. § 5103(a) notice requirement.


FINDINGS OF FACT

1.  By a rating decision dated in March 1978 the RO denied a 
claim of service connection for hearing loss.  The veteran 
was notified of the decision and of his appellate rights, 
but he did not appeal.  

2.  The evidence received since the March 1978 denial is not 
cumulative of evidence already of record; it bears directly 
and substantially on a specific matter under consideration 
and is so significant that it must be considered in order to 
fairly decide the merits of the veteran's hearing loss 
claim.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for hearing loss has been 
received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a March 1978 rating decision, the RO denied the veteran's 
claim of service connection for hearing loss.  The veteran 
was notified of the decision and of his appellate rights, 
but he did not appeal.  Consequently, the Board may now 
consider the merits of the hearing loss claim, only if "new 
and material evidence" has been submitted since the time of 
the last prior final adjudication.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2001).  The Board's 
jurisdiction to reach the underlying claim and adjudicate it 
de novo depends upon whether new and material evidence has 
been received.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  Id.  
Further analysis beyond that question is neither required 
nor permitted.  Id. at 1384; see also Butler v. Brown, 
9 Vet. App. 167, 171 (1996). 

In September 1998, the United States Court of Appeals for 
the Federal Circuit issued an opinion which overturned the 
test for materiality previously established in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  Under the 
version of § 3.156(a) applicable to the veteran's claim, 
evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative or redundant of other evidence that was 
then of record.  See also Struck v. Brown, 9 Vet. App. 145, 
151 (1996); Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); 
Cox v. Brown, 5 Vet. App. 95, 98 (1993).  "Material" 
evidence is evidence which bears directly and substantially 
upon the specific matter under consideration, and which by 
itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a); Hodge v. West, supra.  (The definition of what 
constitutes "new and material" evidence has recently been 
changed, but the new definition applies only to claims filed 
on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The veteran's application to reopen was filed before 
August 29, 2001.)  In determining whether evidence is new 
and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence in the record prior to the March 1978 rating 
decision includes the veteran's DD Form 214; service medical 
records; a report of a VA medical examination conducted in 
September 1962; VA outpatient clinic records dated from 
September 1976 to July 1977; a Statement in Support of Claim 
(VA Form 21-4138) received in January 1978; a letter from 
the veteran received in February 1978; and a report of a VA 
outpatient audiometric examination, conducted in October 
1977.

Service medical records revealed no hearing abnormalities at 
entry into the service.  The veteran's hearing acuity at 
that time was noted as 15/15 bilaterally for the whispered 
voice.  There were no records reflecting complaint, 
treatment, findings or diagnosis of hearing related 
problems.  The report of the separation examination shows no 
reported history of ear problems and the hearing acuity was 
still measured at 15/15 bilaterally for whispered voice.  

A September 1962 report of a VA examination conducted 
apparently in response to a claim of service connection for 
a stab wound, punctured lung, and swelling of the legs and 
feet, is significant for showing no complaints of hearing 
problems.  In a June 1977 claim of service connection for 
hearing loss, the veteran stated that he had had hearing 
loss since childhood.  VA outpatient clinic records show 
that the veteran was seen in February 1977 for complaints of 
bilateral ear drainage of two weeks' duration.  Examination 
revealed that the veteran had diminished hearing, 
bilaterally, and that he wore a hearing aid in his right 
ear.  His tympanic membranes were clear, while his exterior 
auditory canals showed a serous drainage and a slight 
erythema on the right.  The clinical impression was external 
otitis.  A report of VA outpatient audiometric examination 
conducted in October 1977 disclosed moderate to severe high 
frequency hearing loss above 1000 Hertz, bilaterally.

In a Statement in Support of Claim (VA Form 21-4138) 
received in January 1978, the veteran asserted that he had 
had hearing problems since childhood but felt that they had 
been aggravated by his service as a heavy weapons specialist 
with cavalry units and his exposure to mortar fire at Fort 
Meade, Fort Bragg, Camp Stoneman, and in Korea.  In a letter 
dated in February 1978, the veteran stated that he had not 
been treated for a hearing condition while in service, but 
had received post-service examination and treatment that had 
revealed hearing loss.  

After the March 1978 rating decision, evidence was 
associated with the claims file.  This evidence included 
reports from an audiologist, M. L. B., reflecting testing or 
treatment from May 1995 to August 1995.  A letter from M. L. 
B. dated in November 2001 indicates that she did not know 
the cause of the veteran's hearing loss.  She opined that 
loud noises could cause hearing loss.  Gunfire can cause 
hearing loss.  She notes that the veteran's hearing may 
continue to grow worse or it may not.  Noise exposure can 
have a cumulative effect, according to research and 
contribute to hearing loss with aging.  Two one-page 
extracts from medical treatises were submitted in July 2001.  
These generally address the etiology of sensorineural 
hearing loss, note that noise-induced hearing loss affects 
the same anatomic region as gradual, progressive bilateral 
hearing loss associated with advancing age and with 
continued exposure to the noise permanent injury begins.  
The extracts note that in contrast to most sensorineural 
hearing losses, noise-induced hearing loss is less at 8 kHz 
than at 4 kHz and that acoustic trauma produces the same 
kinds of sensory hearing loss.

The Board finds that this evidence is new in the sense that 
it was not previously of record.  It is not cumulative of 
any evidence of record.  In addition, the Board observes 
that the March 1978 decision denying service connection for 
hearing loss was based upon the absence of any evidence 
relating the veteran's hearing loss to events during his 
military service.  Considering that the letter from M. L. B. 
and the content of the extracts both address the etiology of 
hearing loss, a matter not addressed in the evidence 
existing at the time of the 1978 decision, the evidence is 
material to a specific matter of concern.  Moreover, because 
the audiologist's letter tends to confirm a relationship, in 
particular, between gunfire and hearing loss, it is so 
significant that it must be considered in fairly resolving 
the claim.  Therefore, the application to reopen a claim of 
service connection for hearing loss disability is granted.


ORDER

New and material evidence to reopen a claim of service 
connection for hearing loss has been received; to this 
extent, the appeal is granted.


REMAND

Having reopened the claim of service connection for a 
hearing loss disability, the Board must consider the 
underlying merits of the claim.  In doing so, the Board 
observes that the veteran has not been provided a VA 
examination addressing whether there is a nexus between any 
existing hearing loss and his military service.  In light of 
the audiologist's suggestions that there is a relationship 
between gunfire and hearing loss, a VA examination 
addressing whether there is such a nexus between existing 
hearing loss and the veteran's military service is 
warranted.  

Additionally, since this matter must be remanded, the RO 
should evaluate whether additional development is needed to 
satisfy the notification requirements under the Veterans 
Claims Assistance Act of 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (VCAA) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 2002).  
In this regard, the Board notes that while the veteran was 
advised of the type of evidence needed to substantiate an 
application to reopen a service connection claim, by letter 
dated in October 2001, this letter provided the veteran only 
a 30-day timeframe in which to respond.  The RO issued a 
supplemental statement of the case on the issue in January 
2002.  A United States Court of Appeals for the Federal 
Circuit Court decision promulgated on September 22, 2003, 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003), invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal 
Circuit reached a conclusion similar to that in Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-
day period provided in § 3.159(b)(1) to respond to a § 5103 
notice was misleading and detrimental to claimants whose 
claims were prematurely denied short of the statutory one-
year period provided for response.  Thus, in issuing notices 
under 38 U.S.C.A. § 5103(a) the RO should ensure that the 
statutory one-year period is permitted for response.  
Furthermore, although the Board is cognizant of the 
veteran's 90-day letter response form dated in September 
2003 indicating that the veteran does not have anything else 
to submit, the RO should nevertheless take this opportunity 
to inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
notice for additional evidence under 38 U.S.C.A. § 5103(a).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 are met.  The RO should 
also see that the statutory provisions of 
the VCAA and implementing regulations 
found at 38 C.F.R. § 3.159 are followed, 
with the exception of the 30-day time 
limit provision set forth in 38 C.F.R. 
§ 3.159 (b)(1) (2003).  See Paralyzed 
Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003); 
Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003); and Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

2.  The veteran should be afforded a VA 
audiological examination to assess the 
nature and etiology of any existing 
hearing loss.  The claims folder should 
be made available to the examiner for 
review before the examination.  The 
examiner is requested to review all 
pertinent records associated with the 
claim file.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  If the veteran is 
diagnosed with hearing loss, the 
examiner is requested to offer an 
opinion regarding whether hearing loss 
is causally or etiologically related to 
acoustic trauma the veteran was 
reportedly exposed to during active 
service.  Similarly, the examiner should 
render an opinion as to whether it is at 
least as likely as not that the veteran 
had sensorineural hearing loss within 
the first year after separation from 
service, considering the separation 
examination report and the veteran's 
statements regarding symptoms after 
service.  The examiner should clearly 
outline the rationale for any opinion 
expressed.  

3.  Having completed the development 
requested above, the RO should review the 
record.  The RO is asked to ensure that 
any additional development needed as a 
result of the evidence received through 
the above efforts, is accomplished.  If 
the benefit sought on appeal remains 
denied, the RO should furnish the 
appellant and his representative a 
supplemental statement of the case and 
allow them an opportunity to respond 
thereto.  

After giving the veteran an opportunity to respond to the 
SSOC and after expiration of the period for response as set 
forth in 38 U.S.C.A. § 5103(b) (West 2002), the case should 
be returned to the Board.  (The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



